significant index no department of thetreasury internal_revenue_service washington d c tak exempt and government entiticb division jan se't ep ra ar re dear associated businesses compan customer retail division real_estate_holding_company this jetter constitutes notice that a waiver of the minimum_funding_standard for the _ has been granted above-named plan for the plan_year ending november subject_to the following conditions the company meets the minimum_funding_standard for the plan for the plan _ through november years ending november applying for a walver of the minimum_funding_standard the company makes all required quarterly contributions under sec_430 of the internal_revenue_code to the plan for the plan years ending november through november in a tmely manner without the company's chief financial officer agreed to these conditions in a letter dated date if these conditions are not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the intemal revenue code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company manufactures cutlery products and the customer provides all of the saies marketing and distribution functions the retail division operates two stores and the real_estate_holding_company owns the property where the company and associated businesses operate in the customer began to expand its product lines with outside vendors and purchased and or invested substantial capitat to grow the business in the customer relocated to a separate location with a plan to expand this facliity to eventually accommedate the manufacturing functions this location was under a lease to buy agreement and in the building was purchased with a mortgage taken out to finance the building shortly thereafter sales and profits began to deciine and the ‘expense of carrying two facilities began to hinder cash fiow this property is currently listed for sale with the intent of relocating office and distribution functions to the current manufacturing tocation the praceeds of the sale will first go to pay off the mortgage on the property and then to correct a default overdraft position with the operating line of credit in date a physical inventory was performed and a large six-figure inventory discrepancy shortfall was discovered amended financial results were prepared and tax refunds were recelved by the company and the president these funds were applied toward the minimum_funding requirements of the plan for the plan_year that ended november employees with all of the associated business have been laid-off to reduce wage costs product lines have been reviewed for profitability and two product lines purchased from outside vendors that were not profitable have been discontinued slow moving inventory on hand has been reduced through discounted bulk purchase programs to generate cash and inventory levels in general have been reduced to conserve cash supplier costs have been reviewed and as a result less expensive sources that will improve margins have been identified extended payment terms have been implemented with several key vendors the company has worked closely with its bank and since the bank has extended additional funds to the company's credit facility this additional credit has been used to support the rebuilding of the company in and will need to be repaid in it is obvious from the financial information provided by the company that it has experienced and continues to experience a substantial business hardship plan benefit accruals ceased in the third quarter of and future funding requirements that became effective date under sec_430 of the code which will first apply to the plan_year that begins december will not include any contributions attributable to additional future_benefits because the plan will only be required to fund the amounts of the waived_funding_deficiency for the plan_year ended november sec_430 of the code as of date and subsequent valuation dates the funding shortfall if the plan can make the future contributions it should be well funded within years hence the funding waiver for the plan_year ending november has been granted subject_to the conditions set forth above and the shortfall between assets and liabilities calculated under your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent the date of this when filing farm for the plan_year ending november letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager to the manager if you require further assistance in this matter please contact at sincerely yours dgb david m ziegler manager employee_plans actuarial group
